United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3528
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Antonio Sandoval Cruz,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 14, 2011
                                  Filed: April 25, 2011
                                  ___________

Before LOKEN, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio Sandoval Cruz pled guilty to aiding and abetting possession with
intent to distribute and distributing methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. As part of the plea agreement, both Cruz
and the government stipulated that the quantity of methamphetamine was between
200 and 350 grams. Cruz subsequently objected, however, to the presentence report’s
(PSR) determination of 226.8 grams of methamphetamine, arguing the quantity
should have been 1 gram. Cruz also objected to the PSR’s failure to award him an
acceptance-of-responsibility reduction to the offense level. At sentencing, the district
court1 overruled Cruz’s objections to the quantity of methamphetamine. The district
court held that Cruz’s objections to the PSR’s drug calculation were inconsistent with
the plea agreement and his acknowledgment during the plea colloquy that the drug
quantity was between 200 and 350 grams. Accordingly, the district court denied him
the two-point acceptance-of-responsibility reduction and sentenced Cruz to 87
months imprisonment, the bottom of the calculated Sentencing Guidelines range.

       On appeal, Cruz argues that his objections to the PSR’s drug calculation did
not negate the fact that he had accepted responsibility for the underlying crime and
thus the district court erred in refusing to grant him a two-level reduction. See United
States Sentencing Commission, Guidelines Manual, § 3E1.1(a) (providing for a 2-
level reduction in the offense level where “the defendant clearly demonstrates
acceptance of responsibility for his offense”). “We review the District Court’s
decision to deny an acceptance-of-responsibility reduction for clear error,” United
States v. Bell, 411 F.3d 960, 963 (8th Cir. 2005), and we accord “great deference on
review” to this determination by the sentencing court, id. (quoting USSG § 3E1.1,
comment. (n.5)). As we conduct this review, we recognize that the district court
retains the “better position to assess whether a defendant has accepted responsibility.”
United States v. Jones, 539 F.3d 895, 897 (8th Cir. 2008).

       We find no clear error in the district court’s decision. Although Cruz entered
into a plea agreement, “[a] defendant who pleads guilty is not entitled to a downward
acceptance-of-responsibility adjustment as a matter of right.” United States v. Tonks,
574 F.3d 628, 632 (8th Cir. 2009). Notwithstanding his previous admission that he
was responsible for between 200 and 350 grams of methamphetamine, Cruz sought
through his objections to the PSR to be held responsible for only one gram of
methamphetamine. The district court found Cruz’s objections to be inconsistent with


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
an acceptance of responsibility, and as we held in Tonks, such a finding is not clearly
erroneous. Id.

      We affirm.
                       ______________________________




                                         -3-